PER CURIAM.
We reverse and remand the instant case to the trial court with directions to strike from the order of dismissal dated August 13, 1990 that portion of the order which states that “the Plaintiff’s remedy is pursuant to the Longshoremens’ and Harbor Workers’ Compensation Act, being 33 USCA Sections 901 to 950.” This case is reversed without prejudice to any litigant to assert the Longshore & Harbor Workers’ Compensation Act as deemed appropriate in any subsequent proceeding in this cause.
DELL, GUNTHER and POLEN, JJ., concur.